Citation Nr: 1236797	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Board has reviewed the Veteran's Virtual VA file and has considered the VA treatment records contained therein.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  VA treatment records of September 2011 show the Veteran indicated that he is in receipt of Social Security benefits.  At the time, the Veteran was 62, i.e., the age at which an individual may first start collecting Social Security benefits based on age.  It is also possible, however, that the appellant is receiving Social Security benefits based on disability.  If the Veteran is receiving Social Security benefits based on disability there may be potentially relevant records within the Social Security benefits application, and therefore additional development is needed prior to deciding the claim.  On remand, the RO must request that the Veteran provide information as to the reason for the entitlement of the Social Security benefits.  If after the Veteran replies, it is determined the records are relevant to the instant claim, those must be obtained and associated with the claim file.

The Veteran argues he is entitled to a total disability evaluation based on individual unemployability due to service connected disorders based on his service connected posttraumatic stress disorder (PTSD).  The Veteran is currently service connected for PTSD, rated at 70 percent disabling, bilateral hearing loss rated as 10 percent disabling and tinnitus rated as 10 percent disabling.  The record further shows that the Veteran has additional nonservice connected disabilities including gouty arthritis, hypertension, open angle glaucoma, and diverticulosis.

The Veteran was afforded a VA examination in December 2009 to determine the then level of severity of his posttraumatic stress disorder, and to determine the how the disability impacts his employment.  After an examination of the Veteran, the examiner noted a global assessment of functioning score of 55.  The examiner opined that the Veteran's service connected symptoms are moderate in nature affecting his employment secondary to interpersonal difficulties.  The examiner further opined that the Veteran has physical health issues with ongoing severe pain which affects him more negatively with his physical and sedentary employment than his psychiatric problems.  He stated that the PTSD symptoms do affect him with work.  

Since then, however, a September 2011 VA mental health treatment shows that the appellant was assigned a global assessment of functioning score of 48 which is assigned for serious symptoms.  This global assessment of functioning score arguably shows a worsening of the PTSD symptoms since the December 2009 VA examination.  Hence, the Board finds that a new examination is needed prior to deciding the claim.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ/RO should contact the Veteran and request that he specify the basis of the award of the Social Security benefits.  If it is determined that the Veteran is in receipt of Social Security benefits based on any of his service connected disabilities, the Social Security Administration records pertinent to the appellant's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim, must be obtained.  If medical evidence utilized in processing such claim is not available, that fact should be documented by Social Security and such notice entered in the claims folder.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After the above requested development has been completed, the Veteran must be scheduled for VA examinations, to be conducted by a psychiatrist and a physician, to address the nature and extent of each of any service connected disorder.  The examiners are to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiners must specify in the report that the claims file and Virtual VA records have been reviewed.  Following the examination, the examiners must opine whether the appellant's service connected PTSD, tinnitus, and bilateral hearing loss alone prevents all forms of substantially gainful employment that are consistent with his education and occupational experience.  The appellant's age and any nonservice connected disorders may not be considered.  The examiners must describe the functional impairment caused by each service-connected disorder, and the impact that each disorder has on the appellant's ability to work.  A complete rationale must be provided for each and every opinion offered.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the development requested has been completed, the RO should review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

5.  After ensuring that the development is complete, the RO must readjudicate the claim.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

